Citation Nr: 1134967	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a February 2011 videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hearing loss is as likely as not attributable to military service.

2.  The Veteran's tinnitus is as likely as not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's service connection claims herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

The Veteran contends that his reduced hearing acuity is the result of acoustic trauma from practicing at a firing range with heavy weapons, including 50 caliber machine guns, and M-16 and M-14 rifles.  The Veteran reported that he began to notice a loss of hearing acuity and ringing in his ears after practicing on the firing range during service, and noted that he has experienced hearing loss and ringing in his ears ever since.  See February 2011 Board Hearing.  

Although the Veteran's military occupational specialty (MOS) was noted to be an administrative specialist, his DD Form 214 also reflects that he was a qualified expert with the M-16 rifle, and also a qualified sharpshooter with the M-14 rifle.   

The Veteran's service treatment records (STR's) are negative for complaints of hearing loss or tinnitus, and at a March 1970 discharge audiological examination, the Veteran's hearing was found to be normal.  However, post-service records demonstrate diagnoses of bilateral hearing loss and tinnitus.

Specifically, the record includes a January 2009 audiological evaluation by L.I., AuD, who diagnosed the Veteran with mild sloping to severe sensorineural hearing loss bilaterally and tinnitus.  On examination, the audiologist noted that average puretone speech reception thresholds were 35 decibels in both ears, and reported that word recognition scores were measured using the recorded Maryland CNC word lists, and were found to be 66 percent in the right ear, and 74 percent in the left ear.  At this evaluation, the Veteran reported that he was exposed to hazardous noise from rifles, grenades, mortars, machine guns, and explosives during his time in the infantry, and felt that this exposure caused his currently diagnosed hearing loss and tinnitus.  The Veteran reported that he did not have access to hearing protection during his time in the service, and indicated that he had trouble hearing normal conversational speech, especially when background noise was present, and reported a constant ringing in both of his ears.  Based on her examination and the Veteran's report of noise exposure during his time spent on active duty, the audiologist opined that it was just as likely as not that at least some of his hearing loss and tinnitus were the result of his exposure to hazardous noise while in the service. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the Board finds that the Veteran is currently diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385, as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater (for example, the auditory threshold at 2000 Hertz is 50 decibels for both ears), and further, speech recognition scores in both ears using the Maryland CNC are less than 94 percent.  See January 2009 audiological examination.   Regarding evidence of in service acoustic trauma, as noted above, the Veteran alleges that he was exposed to loud noise while training on firing ranges with M-14 and M-16 rifles.  The Veteran is competent to describe his in-service exposure to loud noises, and continued symptoms since that time, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), and in fact, the Veteran's DD Form 214 verifies his training with M-14 and M-16 rifles, noting that he was qualified as an expert with an M-16 rifle, and a sharpshooter with an M-14 rifle.  Further, the Veteran described experiencing ringing in his ears and a loss of hearing acuity ever since his in-service training up until the present time.  Although the first documented evidence of hearing loss is not until 2009, the Veteran is competent to report continuing hearing difficulties and ringing in his ears since service, as these are symptoms capable of lay observation.  There is nothing in the record contradicting the Veteran's account of continued symptoms since service, and as such, the Board finds the Veteran's statement in this regard to be credible.  

In terms of establishing a nexus between service and his currently diagnosed hearing loss and tinnitus, the January 2009 audiologist, after reviewing the Veteran's report of exposure to rifles and other heavy weaponry, opined that it was just as likely as not that at least some of the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise while in the service.  Although the audiologist did not provide a rationale to support her conclusion, nor is it clear whether she reviewed the record, given that she found a positive association between the Veteran's report of his in-service noise exposure and his currently diagnosed hearing loss and tinnitus, the reasonable inference to make is that she determined that the type and duration of in-service noise exposure was sufficient to conclude that the Veteran's current hearing loss and tinnitus were as likely as not the result of military noise exposure.  Her opinion is supported by service records which document in-service noise exposure, and the record does not contain a medical nexus opinion contradicting her assessment.  

In conclusion, the Veteran is competent to describe his in-service exposure to loud noises, and in fact, the Veteran's DD Form 214 supports his contention of in-service acoustic trauma.  Further, after considering the Veteran's reported history of in-service acoustic trauma and continued symptoms since that time, the 2009 audiologist found a positive association between his currently diagnosed hearing loss and tinnitus and his time spent on active duty.  

In light of the above, the Board finds that the evidence regarding a relationship between the Veteran's bilateral hearing loss and tinnitus and his time spent on active duty to be in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


